Exhibit 10.16

FIFTH AMENDED RESTRICTED STOCK GRANT AGREEMENT

THIS FIFTH AMENDED RESTRICTED STOCK GRANT AGREEMENT (the “Fifth Amended
Agreement”) is made effective as of this 15th day of January 2006, between RASER
TECHNOLOGIES, INC. (“Company”) and JOHN RITTER, (“Employee”) (Employee and
Company are sometimes referred to herein as the “Parties”).

RECITALS

WHEREAS, Company and Employee entered into a certain Restricted Stock Grant
Agreement on February 23, 2004 (the “Agreement”), an Amended Stock Grant
Agreement on April 29, 2005 (the “Amended Agreement”), a Second Amended
Agreement on July 1, 2005(the “Second Amended Agreement”), a Third Amended
Agreement on July 29, 2005(the “Third Amended Agreement”), and a Fourth Amended
Agreement on October 10, 2005(the “Fourth Amended Agreement”), and the Parties
now desire to further mutually amend the Agreement as set forth below;

WHEREAS, Company and Employee desire to modify the Agreement and related Fourth
Amended Agreement; and

NOW, THEREFORE, in view of the foregoing recitals which are incorporated as a
part of this Fifth Amended Agreement, and in consideration of the terms and
conditions of this Fifth Amended Agreement, the receipt and sufficiency of which
is hereby acknowledged, the parties agree as follows:

 

  1. Stock Vesting: The following stock grants represent all of the outstanding
stock grant obligations from the Company to Employee as of the date of this
Fifth Amended Agreement: 250,000 net shares will vest on March 28, 2006. Net
share is defined as issuance of common shares of the Company to the Employee,
less the common shares, the value of which is equivalent to the withholding and
payroll taxes that Employee would otherwise be required to pay upon the receipt
of the grant if not for the issuance of the Net Shares. In addition 187,500
shares will vest according to the attached Schedule A. For clarity, Employee
will not receive 62,500 shares on February 1, 2007. If a Secondary Public
Offering is closed, Employee shall be entitled to sell in the Secondary Public
Offering up to 300,000 shares. Company does not represent that such a Secondary
Public Offering will be available through which Employee can sell 300,000
shares.

 

  2.

Withholding Tax. Employee acknowledges and agrees that the Company has a
withholding tax obligation on all shares issued to Employee. Employee
acknowledges and agrees that such withholding tax must be paid by Employee.
Employee agrees to cooperate with the Company and remit an amount of money
sufficient to pay for withholding taxes on all future issuances of shares,
except for the issuance of 250,000 net shares. In conjunction with Employee’s
receipt of 250,000 net shares on March 28, 2006, Company will pay for an
independent valuation of shares to facilitate a withholding tax calculation. The
Company will not represent or warrant the accuracy of the independent valuation
of the shares to Employee. However, the Company will agree to pay interest and
penalties should the valuation be challenged and overturned by a taxing
authority. For clarification, Employee may be required to pay any valuation
difference should the independent valuation be challenged and overturned by a
taxing authority. Company will provide

 

-1-



--------------------------------------------------------------------------------

 

to Employee a valuation of shares originally granted to Employee in 2004 for
which Employee filed an 83(b) election.

 

  3. Stock Sale Restrictions. In consideration of the Employee’s reduction in
responsibilities, duties, and hours and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Employee agrees to restrict Employee’s sales of common shares of Company as set
forth below. Employee shall sell no more than 15% of the daily trading volume of
the day in which the sales occur, provided however, that Employee shall not
exceed 12% of the total trading volume of the calendar month in which sales
occur (the “Restrictions”).

 

  4. Employee Release of All Claims. In consideration for reduction in
responsibilities, duties, and hours and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Employee, for himself and for his heirs, assigns, and all persons and entities
claiming by, through, or under him, hereby irrevocably, unconditionally, and
completely releases, discharges, and agrees to hold Company, its officers,
directors, shareholders, employees, and/or agents of Company; and/or any
subsidiary, division, or affiliate of Company including without limitation any
officer, director, shareholder, employee, and/or agent of any such subsidiary,
division, or affiliate individually or in any combination thereof (hereinafter
referred to as “Releasees”), harmless of and from any and all claims,
liabilities, charges, demands, grievances, and causes of action of any kind or
nature whatsoever, including without limitation claims for contribution,
subrogation, or indemnification, whether direct or indirect, liquidated or
unliquidated, known or unknown, which Employee had, has, or may claim to have
against Releasees (hereinafter collectively referred to as “Claim(s)”).

The release, discharge, and agreement to hold harmless set forth in this
paragraph 4 includes without limitation any Claim(s) that Employee has, had, or
may claim to have against Releasees: (a) for wrongful termination or discharge,
negligent or intentional infliction of emotional distress, breach of express or
implied contract of employment, termination in violation of public policy,
defamation, employment-related torts, or personal injury (whether physical or
mental); (b) for any Claim(s) arising under federal, state, or local law,
including without limitation Title VII of the Civil Rights Act of 1964, the Utah
Antidiscrimination Act, or any other federal, state, or local law prohibiting
discrimination on the basis of race, color, religion, sex, age, national origin,
disability, or any other protected group status; (c) for any Claim(s) arising
under the Age Discrimination in Employment Act, which prohibits discrimination
against employees age 40 and above; (d) for any Claim(s) arising under the
Employee Retirement Income Security Act (ERISA); (e) for any Claim(s) arising
under the Family and Medical Leave Act; (f) for any Claim(s) for attorney’s fees
and/or costs; and (g) for any other Claim(s) in any way related to or arising
out of Employee’s employment with Company.

 

  5. Wages and Commissions Paid in Full. Company acknowledges that Employee has
effectively terminated participation in Company affairs as of January 15, 2006,
but will continue to receive Employee’s base salary of $5,000 per month through
March 31, 2006. Employee acknowledges that upon payment of salary through
March 31, 2006, and upon receipt of the stock compensation set forth above,
Employee shall have received all compensation due and owing to Employee from
Company, including without limitation any monies due and owing to him for wages,
accrued but unused vacation benefits, commissions, or otherwise and that he has
no claim against Company whatsoever for the payment of any further wages,
commissions, vacation benefits, or other monies except as specifically set forth
herein.

 

-2-



--------------------------------------------------------------------------------

  6. Release of Claims by the Company. The Company does hereby for itself and
its officers, directors, employees, administrators, attorneys, agents,
subsidiaries, predecessor and successor corporations, affiliates, and assigns,
fully and forever release and absolutely discharge Employee from, and agrees not
to sue concerning any and all claims, liabilities, charges, demands, grievances,
and causes of action of any kind or nature whatsoever, including without
limitation claims for contribution, negligence, subrogation, or indemnification,
whether direct or indirect, liquidated or unliquidated, known or unknown, which
Employee had, has, or may claim to have against, any claim, demand, duty, debt,
liability, account, reckoning, obligation, cost, expense, lien, attorneys’ fee,
action or cause of action arising out Employee’s employment with Company. For
clarification, that certain Indemnification Agreement between Company and
Employee shall survive this Fifth Amended Agreement.

 

  7. Release of Unknown Claims. In connection with such release of claims
pursuant to paragraph 4 through 6, and subject to the limitations of this
Agreement, each of the Parties acknowledges that it is aware that its attorneys
may hereafter discover claims or facts in addition to or different from those
which it now knows or believes to exist with respect to the subject matter of
this Agreement, but that it is its intention that such Party releases, pursuant
to paragraphs 4 through 6, and subject to the limitations of this Agreement,
respectively, the claims, complaints, disputes and differences, known or
unknown, suspected or unsuspected, which now exist or may exist, between the
Parties. Each of the Parties acknowledges and, pursuant to paragraphs 4 through
6, and subject to the limitations of this Agreement, respectively, waives and
relinquishes any right or benefit which it has or may have under any provision
of the statutory, non-statutory law, or common law of any applicable
jurisdiction to the full extent that it may lawfully waive all such rights and
benefits pertaining to the subject matter of this Agreement.

 

  6. No Future Claims. The Parties represent that they have no lawsuits, claims,
complaints or actions pending in their names, or on behalf of any other person
or entity, against another Party or any other person or entity referred to
herein in any court, whether federal or in any state, or before any government
agency or entity. Employee and the Company also represent that they do not
intend to bring or to participate in any way in the bringing of any civil or
criminal claims on behalf of themselves or on behalf of any other person or
entity against the other or any person or entity referred to herein.

 

  7. Nondisparagement. Employee and Company agree to use commercially reasonable
efforts to refrain from defaming one another in public statements to third
parties. With respect to Employee’s obligations, such reasonable efforts include
any discussion about the merits of Company’s technology, management, employees,
public market, processes and procedures, Confidential Information, or any other
statement that may be construed to in any way, intentionally or unintentionally
negatively impact the reputation of Company. With respect to Company’s
obligations, such reasonable efforts include any discussion about the merits of
Employee’s management efforts and abilities, or any other statement that may be
construed to in any way, intentionally or unintentionally negatively impact the
reputation of Employee. Company and Employee shall be entitled to injunctive
relief if Company or Employee violate this provision as damages may not be a
sufficient remedy.

 

  8.

Conflicting Terms. All other provisions of the Agreement, First Amended
Agreement, Second Amended Agreement, Third Amended Agreement, and Fourth Amended
Agreement shall remain in full force and effect. HOWEVER, to the extent any
provisions of the Agreement, First

 

-3-



--------------------------------------------------------------------------------

 

Amended Agreement, Second Amended Agreement, Third Amended Agreement, and Fourth
Amended Agreement conflict with the provisions of this Fifth Amended Agreement,
this Fifth Amended Agreement shall govern.

IN WITNESS WHEREOF, Company and Employee have executed this Fifth Amended
Agreement effective as of the date first set forth above.

 

 

COMPANY:

   

EMPLOYEE:

 

RASER TECHNOLOGIES, INC.

     

/s/ Brent M. Cook

     

/s/ John C. Ritter

By

 

Brent M. Cook

   

By

 

John C. Ritter

Its:

 

Chief Executive Officer

     

 

-4-



--------------------------------------------------------------------------------

Schedule A

 

Vesting Date

   Shares

Wednesday, May 03, 2006

   6,250

Wednesday, May 10, 2006

   6,250

Wednesday, May 17, 2006

   6,250

Wednesday, May 24, 2006

   6,250

Wednesday, May 31, 2006

   6,250

Wednesday, June 07, 2006

   6,250

Wednesday, June 14, 2006

   6,250

Wednesday, June 21, 2006

   6,250

Wednesday, June 28, 2006

   6,250

Wednesday, July 05, 2006

   —  

Wednesday, July 12, 2006

   6,250

Wednesday, July 19, 2006

   6,250

Wednesday, July 26, 2006

   6,250

Wednesday, August 02, 2006

   6,250

Wednesday, August 09, 2006

   6,250

Wednesday, August 16, 2006

   6,250

Wednesday, August 23, 2006

   6,250

Wednesday, August 30, 2006

   6,250

Wednesday, September 06, 2006

   6,250

Wednesday, September 13, 2006

   6,250

Wednesday, September 20, 2006

   6,250

Wednesday, September 27, 2006

   6,250

Wednesday, October 04, 2006

   6,250

Wednesday, October 11, 2006

   6,250

Wednesday, October 18, 2006

   6,250

Wednesday, October 25, 2006

   6,250

Wednesday, November 01, 2006

   6,250

Wednesday, November 08, 2006

   6,250

Wednesday, November 15, 2006

   6,250

Wednesday, November 22, 2006

   —  

Wednesday, November 29, 2006

   6,250

Wednesday, December 06, 2006

   6,250

Wednesday, December 13, 2006

  

Wednesday, December 20, 2006

       

Total

   187,500     

 

-5-